99 F.3d 1143
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Wendell R. AYERS, Appellant,v.A.L. LOCKHART, Director, Arkansas Department of Correction, Defendant,PHP Healthcare;  Dunne, Dr., Medical Director, Appellees,Dale Reed, Varner Unit;  Stacy Patton, Varner Unit;  BillTerry, Cummins Unit;  Banks, Cummins Unit, Defendants,Liong, Doctor--PHP Healthcare, Appellee,Arkansas Department of Correction;  Arkansas, State of;Willis H. Sargent, Cummins Unit, Defendants.
No. 95-3229.
United States Court of Appeals, Eighth Circuit.
Submitted:  Oct. 7, 1996.Filed:  Oct. 15, 1996.

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Wendell Ayers appeals the district court's1 dismissal, after an evidentiary hearing, of his claim that defendants were deliberately indifferent to his medical needs in violation of his civil rights.  After careful review of the record and the parties' briefs, we conclude that the dismissal was correct.  See 8th Cir.  R. 47B.


2
Ayers's motions on appeal are denied.



1
 The Honorable George Howard, Jr., United States District Judge for the Eastern District of Arkansas, adopting the report and recommendation of the Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of Arkansas